Citation Nr: 0328220	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  96-42 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there was clear and unmistakable error in an April 
27, 1953 rating decision that denied service connection for 
schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from October 1952 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that there was no clear and 
unmistakable error in an April 27, 1953 rating decision that 
denied service connection for schizophrenic reaction.  


FINDING OF FACT

The April 1953 rating decision that denied service connection 
for schizophrenic reaction was reasonably supported by 
evidence then of record, and the evidence does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the claimed error.  


CONCLUSION OF LAW

The April 1953 RO decision that denied service connection for 
schizophrenic reaction did not contain clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Consequently, the provisions of the VCAA as well as 
VA's implementing regulations will not be addressed in this 
decision.  

II.  Clear and Unmistakable Error

The veteran asserts there was clear and unmistakable error 
(CUE) in the April 1953 rating decision that denied service 
connection for schizophrenic reaction.  He did not perfect an 
appeal of this decision, and it is considered final, although 
any decision may be reversed if found to be based upon CUE.  
Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2003).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999), expressly adopting the "manifestly 
changed the outcome" language in Russell.  

The law and regulations in effect at the time of the April 
1953 rating decision provided that service connection may be 
granted for disease or injury incurred in or aggravated by 
active service.  VA Regulation, R&PR 1077(A), effective 
December 20, 1946.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  Only those defects, infirmities 
and disorders recorded at the time of examination are to be 
considered as noted.  History of the preservice existence of 
defects, infirmities or disorders recorded at the time of 
examination for acceptance and enrollment does not constitute 
a notation of such conditions, but will be considered 
together with all other material evidence in determinations 
as to the inception of such defects, infirmities or 
disorders.  VA Regulation, R&PR 1063(B), effective August 9, 
1946.  

"Clear and unmistakable" means obvious or manifest.  
Accordingly, evidence which made it obvious or manifest, that 
the injury or disease under consideration existed prior to 
acceptance and enrollment for service would satisfy the 
requirements of the statute.  The requirement of the law was 
that claims to which the above cited presumptions applied be 
denied only on the basis of evidence which clearly and 
unmistakably demonstrated that the disease did not originate 
in service, or, if increased in service, was not aggravated 
thereby.  VA Regulation, R&PR 1063(D), effective August 9, 
1946.  

Determinations concerning the inception of injury or disease 
not noted at enlistment should not be based on medical 
judgment alone as distinguished from accepted medical 
principles or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  Adjudicative action 
under this regulation should be based on a thorough analysis 
of the entire evidentiary showing in the individual case and 
a careful correlation of all material facts with due regard 
to accepted medical principles pertaining to the history, 
manifestations, clinical course and character of such injury 
or disease.  History conforming to accepted medical 
principles pertaining to such injury or disease should be 
given due consideration in conjunction with basic clinical 
data concerning the manifestation, development and nature of 
such injury or disease, and accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to other competent evidence in each case.  All 
material evidence relating to the incurrence, symptoms and 
course of the injury or disease, including official and other 
records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of such injury 
or disease, should be taken into full account subject to the 
limitations contained in section 105, Public No. 346, 78th 
Congress.  VA Regulation, R&PR 1063(E), effective August 9, 
1946.  

There are certain medical principles so well and universally 
recognized as definitely to constitute fact, and when in 
accordance with these principles existence prior to entrance 
into service is established, no further additional or 
confirmatory facts are necessary.  For example, with notation 
or discovery, during service, of residual conditions with no 
evidence of the pertinent antecedent active injury or disease 
during service, the established facts are so convincing as to 
impel the conclusion that the residual condition existed 
prior to entrance into active service, without further proof 
of this fact.  Similarly, manifestations of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close to that date that the disease could not have originated 
in so short a period, will be accepted as clear and 
unmistakable proof that the disease existed prior to entrance 
into active service.  In neuropsychiatric conditions, 
situational reactions, characteristic of a life pattern 
indicating psychopathic personality, chronic psychoneurosis 
of long standing, or other neuropsychiatric symptoms shown to 
have existed prior to service with the same manifestations 
during service, which were the basis of the diagnosis in 
service, will be accepted as manifesting preexistent 
neuropsychiatric condition and not merely as neurotic traits 
or predisposition.  VA Regulation, R&PR 1063(F), effective 
March 29, 1951.  

Injury or disease, apart from misconduct disease, noted prior 
to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment will be conceded to have been aggravated 
where such disability underwent an increase in severity 
during service unless such increase in severity is shown by 
clear and unmistakable evidence, including medical evidence 
and principles, to have been due to the natural progress of 
the disease.  VA Regulation, R&PR 1063(I), effective May 13, 
1947.  

In this case, the veteran argues that the April 27, 1953 
rating decision which denied service connection for 
schizophrenic reaction was clearly and unmistakably erroneous 
because the RO failed to consider, or misapplied, the 
relevant laws and regulations.  In particular, he argues that 
the RO failed to rebut the presumption of soundness with 
clear and unmistakable evidence that his neuropsychiatric 
condition preexisted service.  At a personal hearing before a 
hearing officer at the RO in September 1996, he testified 
that he felt physically and mentally fit prior to entering 
service, and his entrance examination did not reveal any 
psychiatric disability.  His symptoms began within weeks of 
his entry onto active duty and he had numerous altercations.  

The Board finds, however, that the RO correctly applied all 
the relevant laws and regulations in existence at the time of 
the April 1953 rating decision, and the determination was 
reasonably supported by evidence then of record.  In summary, 
the laws and regulations in effect at that time provided that 
service connection could be granted for a disability that was 
incurred during active service or for a preexisting 
disability that was aggravated by active service.  Based on 
the evidence of record in April 1953, the RO concluded that 
the veteran's schizophrenic reaction preexisted service and 
was not aggravated by active service beyond the natural 
progression.  

Service medical records showed that upon pre-enlistment 
examination in September 1952, the veteran was found to be 
psychiatrically normal.  However, it was noted that he had 
never been able to hold a job for very long; and his sporadic 
work history was attributed to an old leg injury.  He entered 
active duty in late October 1952.  Less than three months 
after his entry into active military service, in early 
January 1953, he was seen for complaints of an inability to 
move his legs after a 14-mile hike.  He would not bend his 
knees and resisted any effort to do so.  The initial 
impression was hysteria.  Upon further evaluation, it was 
found that the veteran demonstrated a markedly inappropriate 
affect, and he was paranoid and suspicious.  

A Medical Board Proceedings Report dated in January 1953, 
indicated that the veteran was diagnosed with chronic 
schizophrenic reaction, paranoid type.  The veteran had 
reported that his paranoia centered around people staring at 
him, picking at him, and being hostile; and he gave a history 
of having remained aloof from people and functioning solely 
in the confines of his own home.  The physician reported that 
the disorder was manifested in civil life by ideas of 
reference characterized by the feeling that people stare at 
him and pick on him; intense hostility; inappropriate affect; 
and suspiciousness.  In military service, the disorder was 
also manifested by ideas of reference; a feeling that people 
were staring at him or picking on him; intense hostility 
toward other soldiers; inappropriate affect and mannerisms; 
suspiciousness; and an inability to perform the duties of a 
soldier.  Based on this clinical assessment by the medical 
personnel, the Medical Board concluded that the veteran's 
psychiatric impairment preexisted his military service.  

Accordingly, the RO's determination that the veteran's 
schizophrenic reaction preexisted service is supported by the 
evidence then of record and was based on a thorough analysis 
of the entire evidentiary showing as well as accepted medical 
principles.  That is, the existing evidence provided support 
for the RO's determination that there was clear and 
unmistakable evidence to rebut the presumption of soundness 
on induction because the veteran's schizophrenic reaction was 
manifested shortly after his enlistment, and was manifested 
by similar symptoms prior to and during service, including 
difficulty maintaining a job.  Furthermore, the veteran has 
not demonstrated that the RO incorrectly applied the 
governing regulations pertaining to preexistence extant at 
that time, such that the outcome of the claim would have been 
manifestly different but for the claimed error.  

With regard to the RO's conclusion that the veteran's 
preexisting schizophrenic reaction was not aggravated by 
service beyond the normal progression, the Medical Board 
Proceedings Report, also contained the conclusion that the 
veteran's mental disability was not aggravated by military 
service.  Thus, there was a basis in the record for the RO's 
conclusion that the preexisting schizophrenic reaction had 
not been aggravated during military service beyond the normal 
progression; and this conclusion is also consistent with the 
regulations then in effect.  In the absence of any evidence 
to the contrary, other than the veteran's own contentions, 
the Board can only find that the RO in 1953 reviewed the 
correct facts and applied the correct law to reach a 
reasonable conclusion that was not clearly erroneous.  

To the extent that the veteran and his representative may 
disagree with how the facts were weighed or evaluated by the 
RO in reaching its decision in April 1953, the Board notes 
that such disagreement alone is insufficient to constitute 
CUE.  See Russell, Fugo, supra.  Additionally, although the 
laws and regulations pertaining to the presumption of 
soundness and aggravation have evolved over the years (see 
e.g., VAOPGCPREC 2-2003), the Board must look solely at the 
laws and regulations that were in effect at the time of the 
April 1953 decision.  

In conclusion, the Board finds that the April 1953 rating 
decision was reasonably supported by the evidence of record, 
correctly applied prevailing legal authority, and was not 
undebatably erroneous.  The allegation of a failure to follow 
the applicable regulations is not supported by a close review 
of the record; and the RO, in April 1953, had before it the 
correct facts as they were known at the time.  Hence, the 
veteran's claim that there was clear and unmistakable error 
in the April 1953 rating decision that denied service 
connection for schizophrenic reaction must be denied.  


ORDER

The claim to revise or reverse the April 27, 1953 rating 
decision that denied service connection for schizophrenic 
reaction on the basis of clear and unmistakable error is 
denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



